                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


GAINES PHOTOGRAPHY, LLC,                          )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )          Case No. 6:18-cv-03357-MDH
                                                  )
BABE RUTH LEAGUE, INC, ET AL.,                    )
                                                  )
                       Defendants.                )

                                             ORDER

       Pursuant to the hearing held on October 19, 2020, the Court reviewed the depositions of

Hamilton Chang and Steven Tellefson and finds as follows:

       With respect to the deposition of Mr. Chang, the Court finds that the blame for any

inefficiencies or delays in the deposition is shared by both the questioner and the witness and that

those inefficiencies or delays are not atypical. The Court identifies no obvious delaying tactics on

the part of the witness. However, the parties had agreed that seven (7) hours would be allowed for

the deposition, and it is the Court’s understanding that due to the schedule of the court reporter

only five-and-a-half (5.5) hours of questioning took place. The Court hereby ORDERS that

witness Mr. Chang be made available for questioning for another one and one half (1.5) hours of

questioning. The Court urges counsel to focus questions on material issues. Any request for

assessment of costs associated with the completion of the deposition will be considered upon an

appropriate motion.

       With respect to the deposition of Mr. Tellefson, the Plaintiff is instructed to specifically

identify any question in the deposition to which the witness refused to answer on advice of counsel

on which Plaintiff wishes the Court to rule. Such an identification should include a brief statement



        Case 6:18-cv-03357-MDH Document 107 Filed 10/23/20 Page 1 of 2
of how the question was material and whether it was within the topics included in the notice or

was beyond them. Upon any such filing, opposing counsel should file any response within 10

business days.


IT IS SO ORDERED.

Dated: October 23, 2020                                    /s/ Douglas Harpool______
                                                          DOUGLAS HARPOOL
                                                          United States District Judge




        Case 6:18-cv-03357-MDH Document 107 Filed 10/23/20 Page 2 of 2
